Case 3:15-cv-00675-JBA Document 1419 Filed 01/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

)

)

)

)

)

) Civil Action No.
)  3:15-cv-675-JBA
)

)

)

)

)

)

IFTIKAR AHMED

Defendant, and
and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED )
DOMAINS, LLC; SHALINI AHMED; SHALINI )

AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC; )
DIYA REAL HOLDINGS, LLC; LI. 1, a minor child, )

by and through his next friends IFTIKAR and )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and )

SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and
SHALINI AHMED, his parents

Relief Defendants.

eee Newgee eee nee ee

 

ORDER DIRECTING PAYMENT OF RECEIVER’S
APPROVED FEES AND EXPENSES

WHEREAS, in its Ruling Granting Receiver’s Motions for Fees [Doc. No. 1415] (the “Fee
Ruling”), this Court granted the First Interim Application for Professional Fees and Expenses
Incurred by the Receiver and His Professionals [Doc. No. 1160] (the “First Application”), subject
to a 20% holdback for the Receiver’s and Zeisler & Zeisler, P.C.’s (“Z&Z”) fees and subject to a

reduction with respect to time billed for travel, and authorized and allowed the following amounts:
Case 3:15-cv-00675-JBA Document 1419 Filed 01/27/20 Page 2 of 4

Receiver Fees $ 5,425.00
Z&Z Fees $157,547.50
Expenses $ 3,307.48
(Travel) ($2,094.75)
T After 20% Holdback) $131,348.18
WHEREAS, in its Fee Ruling, this Court granted the Second Interim Application for
Professional Fees and Expenses Incurred by the Receiver and His Professionals [Doc. No. 1249]
(the “Second Application”), subject to a 20% holdback for the Receiver’s and Z&Z’s fees, and
authorized and allowed the following amounts:
Receiver/Z&Z Fees $92,879.20
Expenses $ 1,798.69
Total (After 20% Holdback) $75,742.31
WHEREAS, in its Fee Ruling, this Court granted the Third Interim Application for
Professional Fees and Expenses Incurred by the Receiver and His Professionals [Doc. No. 1330]
(the “Third Application” and, jointly with the First Application and Second Application, the
“Motions for Fees”), subject to a 20% holdback for the Receiver’s and Z&Z’s fees and subject to
a reduction with respect to time billed for travel, and authorized and allowed the following
amounts:
Receiver/Z&Z Fees $39,925.45
Mitofsky, Shapiro, Neville & Hazen, LLP Fees  $ 2,555.00
Expenses $1,155.33
(Travel) ($85.20)

Total (After 20% Holdback for Receiver 7&7, Fees) $35,351.46
Case 3:15-cv-00675-JBA Document 1419 Filed 01/27/20 Page 3 of 4

WHEREAS the Receiver submits that the funds held in the Receivership Accounts, as the
Third Application defines that term, and, specifically, sourced from the E*Trade account ending
x6818 (the “x6818 Account”) held in such Receivership Accounts, should be used to pay the
amounts sought in the Motions for Fees for payment of the Receiver’s and Z&Z’s fees and
expenses; and,

WHEREAS the Receiver submits that the funds in the Bank of America account ending
x7632 (the “x7632 Account”), held by DIYA Real Holdings, LLC, should be used to pay the
amounts sought in the Third Application for payment of Mitofsky, Shapiro, Neville & Hazen,
LLP’s (“MSNH”) fees;

IT IS HEREBY ORDERED that:!

1. The Receiver shall transfer $239,886.96 from the Receivership Accounts and,
specifically, sourced from the x6818 Account held in such Receivership Accounts, to
an account held in the name of Z&Z in partial payment of the portions of the Motions
for Fees seeking payment of the Receiver’s fees, Z&Z’s fees, and reimbursement for
expenses;

2. The Receiver shall transfer $2,555.00 from the x7632 Account to an account held in

 

' Defendant objects to the issuance of this order, arguing that because he filed a Notice of
Appeal [Doc. # 1416] of the Ruling Granting Receiver’s Motions for Fees [Doc. # 1415], jurisdiction
over this matter “has shifted to the United States Court of Appeals for the Second Circuit.” (Def.’s
Obj. [Doc. # 1418] at 2.) But the Ruling Granting Receiver’s Motions for Fees is not appealable at
this time. It is neither an appealable “final decision[]” under 28 U.S.C. § 1291, because it is not “an
order that resolves the entire case,” Ritzen Group, Inc. v. Jackson Masonry, LLC, __S8.Ct.__, 2020
WL 201023, at * 2 (Jan. 14, 2020), nor an appealable interlocutory decision regarding receivers under
28 U.S.C. § 1292(a)(2), because it is not an order “appointing [a] receiver[], or refusing orders to
wind up [a] receivership[] or to take steps to accomplish the purposes thereof, such as directing sales
or other disposals of property.” See IT v. Vencap, Ltd., 519 F.2d 1001, 1020 (2d Cir. 1975) (holding
that order allowing distribution of assets of receivership estate was not appealable under § 1292(a)(2)
because that statute “seems to have been properly read as directed only to situations in which an
application has been made by an interested party to have the receivership completed by sales or other
dispositions and the district court has refused so to order’). Thus, Defendant’s objection is overruled.
Case 3:15-cv-00675-JBA Document 1419 Filed 01/27/20 Page 4 of 4

the name of MSNH in payment of the portion of the Third Application seeking payment

for MSNH’s fees;

3. Pursuant to the Order Appointing Receiver [Doc. No. 1070], $59,971.74, representing
the total amount held back from the amount sought in the Motions for Fees, will be
paid out at the discretion of the Court as part of the final fee application submitted at

the close of this Receivership;

4. Pursuant to the Ruling Granting Receiver’s Motion for Authority to Employ Mitofsky,
Shapiro, Neville & Hazen, LLP [Doc. No 1275], the $2,550.00 paid to MSNH under
the authority of this Order shall be counted against the “interest and gains” attributable
to Apartment 12F if that apartment is liquidated in satisfaction of the disgorgement
portion of the judgment in this case; and,

The Receiver is authorized and directed to take all reasonable and appropriate actions

necessary to effectuate the foregoing.

u “a
IT IS SO ORDERED THIS_Z7 day of le 9, 2020.
_ #)

Neeley | LAY Sy VO >
Janet ond Arterton, U:S.D.J.

Jf
Ly
